Citation Nr: 9912854	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  97-31 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a rating of more than 10 percent for the 
veteran's service-connected right posterior tibial nerve 
injury.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel



REMAND

The veteran, who is the appellant, served on active duty from 
August 1942 to October 1945.  

Service connection is currently in effect for gunshot wound, 
right lower leg (the assigned disability rating is 30%); 
gunshot wound, left thigh (30%); and right posterior tibial 
nerve injury (10).  A combined 60 percent disability rating 
is currently in effect.

The appellant asserts his service-connected posterior tibial 
nerve injury is more disabling than is represented by the 10 
percent rating currently in effect.  He also argues that he 
is unemployable as the result of his service-connected 
disabilities.  

The record contains several medical records dated in the 
1990's, but they all relate to treatment for disabilities 
other than the appellant's service-connected disabilities.  
As the most recent medical evidence regarding the symptoms 
and manifestations attributed to the nerve injury are found 
in a 1951 VA examination report, additional development is 
necessary to enable the Secretary to assess the current level 
of disability attributable to each of the appellant's 
service-connected disabilities, separately.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991). 

The most recent Department of Veterans Affairs (VA) 
Compensation and Pension examination report, dated in May 
1997, does not differentiate between the symptoms and 
manifestations attributed to the appellant's service-
connected right posterior tibial nerve injury, and those 
attributed to his service-connected gunshot wound, right 
lower leg, Muscle Group XI.  Because the May 1997 VA 
examination report did not contain express findings regarding 
the appellant's service-connected posterior tibial nerve 
injury, that report is not sufficient to fulfill the 
Secretary's duty to assist.  Hampton v. Gober, 10 Vet. App. 
481 (1997).  

Where the record is inadequate for the purpose of deciding 
the appellant's claim, VA's statutory duty to assist requires 
it to help a claimant develop the facts pertinent to the 
claim prior to deciding it.  King v. Brown, 4 Vet. App. 519, 
521 (1993), citing Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  Accordingly, this matter is REMANDED for the 
following action:  

1. The Regional Office (RO) should 
contact the appellant and his 
representative and obtain a list of 
the names, addresses and approximate 
dates of treatment for each of the 
medical care providers, VA and non-VA, 
who have treated him.  The appellant 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently in the 
claims folder.  The RO should then 
obtain those records and associate 
them with the claims folder.  

2. The appellant should be afforded 
appropriate VA examination(s) to 
identify the symptoms and 
manifestations attributable to each of 
the appellant's service-connected 
disabilities.  The claims folder must 
be made available to the examiner(s) 
for review before the examination.  
The examination report(s) should be 
associated with the appellant's claims 
folder. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

While this case is in remand status, the appellant is free to 
submit additional evidence and argument on the questions at 
issue.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




